Citation Nr: 0901611	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-06 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck disability, 
secondary to a right shoulder disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had a hearing before the Board 
in August 2006 and the transcript is of record.

The case was brought before the Board in August 2007, at 
which time the claims were reopened and then remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claims, to 
include affording him a VA examination. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
the veteran's right shoulder degenerative disease can be 
attributed to his military service.

2.  The veteran's cervical spine disabilities, to include 
degenerative joint disease (DJD) and spondylosis, were not 
due to or aggravated by the veteran's right shoulder 
disability or any other service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was incurred in 
active service and, therefore, service connection is 
warranted. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
and 3.309 (2008).

2.  The veteran's alleged cervical spine disability was not 
incurred in or aggravated by active service or due to any 
other service-connected disability.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

In regard to the veteran's right shoulder claim, since the 
claim is being granted, any deficiencies in notice or 
assistance with regard to this specific claim were not 
prejudicial to the veteran. 

In regard to the veteran's cervical spine claim, the notice 
requirements were met by letters sent to the veteran in April 
2005, June 2005 and August 2007.  Those letters advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  The 2007 letter told him how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his cervical spine disability can be 
attributed to his right shoulder disability.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's shoulder and neck arthritis is 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Right Shoulder

The veteran alleges he injured his right shoulder in an in-
service land mine explosion.  The veteran's personnel records 
confirm the veteran was in a land mine explosion on January 
21, 1967, in which he received a Purple Heart and an Award 
for heroism based on his actions.  Specifically, according to 
the personnel records, the veteran refused to be taken by 
helicopter for immediate treatment of his injuries and, 
instead, remained on site to help fellow soldiers get to 
safety.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. Even if the Board were 
to accept, for the sake of argument, the veteran's 
recollections of his injuries, the evidence must still 
establish by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

In this case, although the land mine explosion is well-
documented, his service medical records indicate he was only 
treated on January 21, 1967 for abrasions to his right elbow 
and right knee.  His service medical records do not indicate 
any complaints, treatment or diagnoses of a right shoulder 
disability.  His separation examination, moreover, is silent 
as to any musculoskeletal abnormality.  In short, the 
veteran's service medical records are devoid of any medical 
evidence consistent with a chronic right shoulder condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. 

The veteran testified during his hearing before the Board in 
August 2006 that he fell on his right shoulder and believes 
it was dislocated.  He maneuvered it back into place to 
continue his job, but felt right shoulder pain since the 
injury.  He further admits he never sought formal treatment 
while in the military for his right shoulder.  

In support of his claim, he submitted statements dated March 
2005 and May 2005 from fellow soldiers who indicated they 
were also part of the explosion and recall the veteran 
complaining about pain in his right shoulder for a long time 
after the landmine incident. 

After service, the veteran was first formally treated for 
right shoulder pain in January 1996, nearly three decades 
after service.  At that time, the veteran indicated the right 
shoulder pain was due to an old Vietnam injury.  The private 
examiner found loose bodies within the joint on x-ray, 
indicative of a past dislocated joint.  The diagnosis 
rendered at the time, however, was chronic shoulder 
discomfort.  

The veteran's VA outpatient treatment records also indicate 
right shoulder pain due to an old Vietnam injury, but the 
reference is clearly based on the veteran's reported medical 
history.  The veteran sough an orthopedic consultation at the 
VA in July 2005.  The VA orthopedist detailed the veteran's 
alleged injury where he fell on his shoulder during a mine 
explosion in Vietnam and diagnosed the veteran with "[status 
post] service connected right shoulder anterior inferior 
shoulder dislocation."  The orthopedist also indicated signs 
of early osteoarthritis on x-ray.

The private medical records and VA outpatient treatment 
records indicating a Vietnam right shoulder injury or 
"service connected right shoulder" disability are not 
conclusive because they are clearly based on the veteran's 
reported history rather than an independent finding of fact 
based on a review of the veteran's service medical and 
personnel records.  The Board further notes that "service 
connection" is a legal inquiry, not a medical inquiry. 

The veteran was afforded a VA examination in January 2008 
where the examiner diagnosed the veteran with degenerative 
disease of the right shoulder.  With regard to etiology, the 
examiner indicated in a June 2008 addendum as follows:
	
...[T]here is no indication that [the veteran] 
injured his right shoulder and/or neck during [the 
landmine] incident.  His [service medical records] 
indicate that he was treated on 21 January 1967 
for abrasions at right elbow and right knee.  
There was no mention of right shoulder injury or 
neck injury.  Even the report of separation 
examination dated 6 June 1968 was negative for any 
spine or upper extremity or lower extremity 
conditions....It is my opinion that his current 
conditions of his right shoulder and neck are less 
likely caused by or result of abrasions to right 
elbow or right knee for which he was treated on 21 
January 1967 after the mine incident.

The examiner, in essence, found no relation to the veteran's 
in-service treatment to his right elbow and right knee to his 
current right shoulder disability.  This conclusion, however, 
is not the relevant inquiry.  Rather, the relevant inquiry is 
whether the veteran's current right shoulder disability can 
be attributed to the veteran's continuous complaints of right 
shoulder pain since the 1967 injury.  Resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
it can.

The examiner, in rendering the opinion, found it unlikely the 
veteran injured his shoulder in the 1967 landmine incident.  
The Board disagrees.  

The veteran submitted statements from other soldiers 
recalling his complaints of right shoulder pain after the 
incident and the veteran testified to having continuous right 
shoulder pain since the explosion.  In accordance with the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  

Again, the veteran's service medical records indicate he was 
treated for abrasions to his right elbow and right knee 
shortly after the landmine explosion.  It is plausible, 
therefore, that he fell on his right side as claimed and 
possibly injured his right shoulder.  The veteran was awarded 
a Purple Heart an a Commendation Medal for Heroism for the 
incident, which makes it even more likely that the veteran's 
injuries were more extensive than indicated in the service 
medical records.  After service, moreover, there is no 
evidence the veteran suffered any additional trauma to his 
right shoulder and, indeed, the veteran denies any subsequent 
injury. 

In light of the circumstances of the veteran's service and 
injury, as well as the lay testimony, the Board finds the 
veteran's contention that he injured his right shoulder in 
the military highly credible.

The provisions concerning continuity of symptomatology, 
however, do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In this case, the Board finds resolving all 
reasonable doubt in favor of the veteran, such medical 
evidence exists. 

Medical evidence since the veteran's military service do 
relate the veteran's right shoulder disability to an old 
"Vietnam injury."  Although these notations are based 
primarily on the veteran's reported history, his reported 
history is highly credible for reasons stated above.  The 
January 2008 VA examiner, moreover, does not indicate the 
veteran's right shoulder disability is unrelated to his 
military service.  Rather, the examiner merely indicates the 
veteran's right shoulder disability is unlikely related to 
his in-service treatment for right elbow and right knee 
abrasions.  This opinion, again, is not responsive to the 
crucial inquiry here. 

At the very least, the medical evidence is in equipoise.  
When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
veteran shall be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds the veteran's current right shoulder 
disability is likely related to his in-service landmine 
injury and, therefore, service connection is warranted.
 
Cervical Spine

Here, the veteran indicates he has a current cervical spine 
disability secondary to his right shoulder disability.  The 
veteran does not allege he injured his neck in the military.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses of a neck injury or 
disability.  The veteran does not allege he incurred a neck 
injury or disability while in the military.  Rather, he 
claims his current neck disability is secondary to his right 
shoulder disability, which is service-connected by this 
opinion.

After service, the veteran first sought treatment for his 
neck in 1986, where he was diagnosed with a herniated 
cervical disc and radiculopathy.  In October 1989, x-rays 
indicated cervical spondylosis and degenerative disc disease 
(DDD) of the cervical spine.

The veteran was afforded a VA examination in January 2008 
where the examiner diagnosed the veteran with degenerative 
joint disease (DJD) of the cervical spine opining, "...it is 
my opinion that his neck disability was not caused or 
aggravated by his right shoulder condition."

The examiner's opinion is based on a thorough examination and 
complete review of the claims file.  As explained above, the 
examiner opined in a June 2008 addendum that the veteran's 
landmine injury did not likely result in a right shoulder or 
neck injury.  Unlike his right shoulder, however, the veteran 
does not allege he injured his neck in the landmine explosion 
nor is there evidence to support he injured his neck while in 
service.  Rather, the veteran claims his neck disability is 
secondary to his service-connected right shoulder disability.  
Regrettably, no medical professional has ever attributed the 
veteran's cervical spine disability to his right shoulder 
disability.  

In summary, the Board finds that the evidence of record does 
not show that the veteran's cervical spine disability is 
attributable to his right-shoulder disability or any other 
incident of his military service.  Direct or secondary 
service connection requires a medical nexus linking a current 
diagnosis to a service-connected disability or any other 
incident of his military service.  See generally Hickson, 12 
Vet. App. at 253; Pond, 12 Vet. App. at 346.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.

Entitlement to service connection for a neck disability, 
secondary to a right shoulder disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


